 1

 2                                                            The Honorable Richard A. Jones
 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 8
 9   CYPRESS INSURANCE COMPANY,
                                                        No. 2:17-cv-0467 RAJ
10                            Plaintiff,
                                                        ORDER
11          v.
12   SK HYNIX AMERICA INC.,
13                            Defendant.
14

15
            This matter is before the Court on Cypress’ Objection to Defendant’s Amended
16
     Proposed Jury Instruction No. 23 and Cypress’ Motion to Exclude Reference to the
17
     “Unclean Hands” Defense. Dkt. # 246. Having reviewed the parties’ arguments, the
18
     Court DEFERS ruling at this time. However, the Court will preclude Hynix from
19
     referencing “unclean hands” during trial until the Court issues its ruling.
20
            DATED this 11th day of March, 2019.
21

22

23                                                     A
24                                                     The Honorable Richard A. Jones
                                                       United States District Judge
25

26

27
